Citation Nr: 1717333	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease, since August 31, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from April 1966 to January 1970. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Houston, Texas, Regional Office (RO). In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran an updated VA examination. His January 2016 VA examination was based on a 2015 electrocardiogram, 2014 stress electrocardiogram, 2014 echocardiogram, and 2012 chest X-ray study. Updated tests were not performed as part of the January 2016 examination. At his June 2016 Board hearing, the Veteran stated that he had not undergone a stress test since 2014 and that his January 2016 VA examination involved only a conversation with the examiner and no clinical findings were made at that time.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart disease examination to obtain an opinion as to the current severity of his coronary artery disease. All indicated tests and studies should be accomplished and the findings reported in detail. METs TESTING AND LEFT VENTRICAL EJECTION FRACTION TESTING MUST BE PERFORMED AS PART OF THE EXAMINATION. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


